UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA : 2ler317 (DLC)
-VO- : ORDER

ELLIOT SMERLING,

Defendant.

DENISE COTE, District Judge:

An initial conference is scheduled to occur on June 3, 2021
at 2:00 PM. The defendant is incarcerated. Due to the COVID-19
pandemic, the defendant may have the option of appearing in
court or through a videoconference. If, due to the increase in
demand for videoconference proceedings, a videoconference is not
available it may be possible to arrange for a telephone
conference. Accordingly, it is hereby

ORDERED that defense counsel shall respond to the following
two questions by 5:00 PM on May 27, 2021:

1) Does the defendant consent to have the proceeding
eccur aS a videoconference?

2) If a videoconference is unavailable, does the
defendant consent to have the proceeding occur as a
telephone conference?

 
If the defendant consents to either option, please complete
and file on ECF the written consent form attached to this Order
if it is feasible to do so.

IT IS FURTHER ORDERED that at that conference, a trial date
will be chosen. After the Government recites the procedural
history of this case, outlines the nature of the evidence it
intends to offer at any trial, and proposes a schedule for the-
production of discovery materials to the defendants, the Court
will consult the parties regarding the scheduling of the trial.
After a trial date is selected, a schedule for motions will be
set and the propriety of any exclusion of time under the Speedy
Trial Act will be addressed.

If IS FURTHER ORDERED that counsel for the Government and
the defendants will consult in advance of the conference to reach

agreement, if possible, on a proposed date for the trial.

Dated: New York, New York
May 19, 2021 /

DENISE COTE

United StfAtes District Judge

 
